Case: 11-50568     Document: 00511888033         Page: 1     Date Filed: 06/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 15, 2012

                                       No. 11-50568                        Lyle W. Cayce
                                                                                Clerk

RON WALDEN,

                                           Plaintiff - Appellant
v.

TYSON FOODS, INCORPORATED,

                                           Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CV-497


Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        The court has considered this appeal on the basis of the briefs, oral
argument, and the record and finds no reversible error of fact or law in the
district court opinion. The court’s determination that no genuine issue of
material fact was raised about the date on which Walden signed the Acceptance
and Waiver agreement is supported by the record. We need not reach the other
issues. The grant of summary judgment is AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.